Citation Nr: 1710141	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  06-28 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) prior to January 8, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a December 2014 decision, the Board determined that, although entitlement to a TDIU had not been certified to the Board, that issue was on appeal as part of the certified appeal for an increased rating for his service-connected left knee disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then determined that a TDIU was warranted, effective November 2, 2010, the first day the Veteran met the schedular criteria for a TDIU under 4.16(a) (2016).  The Board then remanded the issue of entitlement to a TDIU prior to November 2, 2010, along with other issues, to the agency of original jurisdiction (AOJ) for additional development.

In a March 2016 decision, the Board determined that, based on the evidence of record, and because the Veteran now met the schedular criteria from January 8, 2007, a TDIU was warranted from that date.  The Board then remanded the issue of entitlement to a TDIU prior to January 8, 2007, and instructed the AOJ to refer the issue to the Under Secretary for Benefits or the Director of Compensation to consider whether entitlement to a TDIU prior to January 8, 2007, was warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2016).  

As noted in the Board's March 2016 decision, the left knee disability claim was on appeal from an August 1994, RO decision.  Because entitlement to a TDIU was raised in connection with his increased rating claim, it stems from the Veteran's claim recognized as having been filed on February 16, 1994.  38 C.F.R. § 3.400(o) (2016).



FINDINGS OF FACT

1.  From February 16, 1994 to January 7, 2007, service connection was in effect for left knee disability, rated as 30 percent disabling for limited flexion, and noncompensable for limited extension; left knee instability, rated as 10 percent disabling; and a right knee disability, rated as 10 percent disabling for limited flexion.  Overall, after the inclusion of the bilateral factor, his combined disability rating from February 16, 1994 to January 7, 2007, was 50 percent.

2.  The Veteran's has been unable to secure or follow a substantially gainful occupation as a result of his service-connected left and right knee disabilities since February 16, 1994.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis have been met since February 16, 1994.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. 
§§ 3.400(o), 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more; and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

From February 16, 1994 to January 7, 2007, the Veteran was service connected for left knee disability, rated as 30 percent disabling for limited flexion, and noncompensable for limited extension; left knee instability, rated as 10 percent disabling; and a right knee disability, rated as 10 percent disabling for limited flexion.  Overall, after the inclusion of the bilateral factor, see 38 C.F.R. § 4.25 (2016), his combined disability rating from February 16, 1994 to January 7, 2007, was 50 percent.  Therefore, the Veteran did not meet the schedular criteria for a TDIU, see 38 C.F.R. § 4.16(a), and his claim must be considered under the criteria of 38 C.F.R. § 4.16(b).

Where the percentage requirements for a TDIU are not met, a total disability may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  His claim for a TDIU on an extraschedular basis must be submitted to the Director of Compensation Service for initial adjudication.  Id.

In accordance with the Board's March 2016 remand instructions, the AOJ referred the Veteran's claim to the Director of Compensation Service for extraschedular consideration.  In a September 2016 administrative decision, the Director denied entitlement to an earlier effective date for the grant of a TDIU, to include on an extraschedular basis.  In the decision, the Director found that the medical evidence of record did not support a finding of unemployability prior to January 8, 2007.  The Director noted that the evidence failed to demonstrate that his service-connected disabilities precluded substantially gainful employment.

Since the Veteran's claim of entitlement to a TDIU on an extraschedular basis was denied by the Director, the Board may address the merits of the Veteran's claim for an earlier effective date for the grant of a TDIU, to include on an extraschedular basis.  Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

Pertinent evidence of record includes the Veteran's VA treatment records, VA examinations, and his statements.  He reported that he completed ninth grade.  See September 2014 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  During his September 2014 hearing, the Veteran testified that he had been unemployed since 1974, although he had taken care of his family's investment property until a foreclosure.  

During a May 1993 VA examination, the Veteran stated that he had worked as a cable layer until 1973, and that he had not worked since.  With regard to his service-connected left knee disability, the Veteran reported an inability to flex his knee against gravity, a tendency of instability, and occasional pain and locking.

In September 1995, the Veteran testified before a Decision Review Officer at the RO.  He reported instability and that his left knee gave out three to five times a week.  With regard to his right knee, he reported problems with swelling, locking, and pain, including pain with weight bearing three or four times a week.  Precipitating activities included excessive warmth and prolonged activities.  He reported pain after walking only five blocks, and stated that he could only stand for thirty minutes.  With regard to how his service-connected knee disabilities affected his ability to work, he reported that he was unemployed since 1974.

In October 1995, the Veteran underwent another VA examination.  With regard to his service-connected left knee, he reported pain, instability, and periodic locking after heavy lifting or kneeling.  Pain in the left knee was constant, and pain in the right knee was intermittent, but it increased after walking more than a mile.  With regard to his functional ability, the examiner noted that, while the Veteran was able to stand on his heels and toes, on attempting to squat, he was only able to squat partially due to pain in both knees.  He was diagnosed with degenerative joint disease in both knees.

In March 1997, the Veteran testified before a Veterans Law Judge concerning his service-connected left knee disabilities.  Concerning the functional effects of his disabilities, he reported problems with instability, including his knees giving way with extensive walking or going up and down ladders.  He said the condition of his knee depended entirely on the extent to which he used it, and that it would give way with everyday walking.  He also reported problems with swelling.  He also stated that, if he were to perform excessive work, he would have problems.  He reported problems with climbing over obstacles and problems with prolonged stooping or bending.  During flare-ups, he reported that he had to keep his left knee elevated, and that he had to keep pressure off of it.  Concerning his right knee, the Veteran reported problems with aches and pains, as wells as the knee to rest the right knee because he favored it over his left knee.  He could probably walk no more than a mile, and that he could climb no more than one flight of stairs.

In April 1998, the Veteran underwent another VA examination.  He reported chronic, unrelenting pain in his left knee with locking and collapsing.  He rated his pain as a six out of ten most of the time that increased to a nine every day at least five times.  He also reported increasing pain in his right knee.  The examiner stated that his left knee was so painful that excess fatigability "was hardly a question," and that he was so limited by pain that the amount of exercise was limited by it rather than fatigability.  The examiner also stated that the physical findings were more impressive than his objective X-rays, and that he was not malingering.  The examiner noted severe deformity, severe pain, and cracking and crepitus.  Concerning his ability to work, the examiner noted that his mobility was very limited due to pain.  Although the Veteran was noted to be quite intelligent, any occupation that required him to move around would be extremely difficult for him to perform.

A September 2004 VA treatment record noted that the Veteran's arthritis symptoms were stable.

In April 2005, he underwent another VA examination.  He reported three surgeries on his left knee, most recently in the 1980s, and stated that his condition did not improve following the surgeries.  He reported a constant, sharp, and burning pain in his left knee, which he rated as an eight or nine out of ten.  He reported occasional locking and increased stiffness after sitting for thirty minutes.  He also reported occasionally redness, warmth, and swelling on a weekly basis.  He stated that his symptoms were exacerbated by standing for more than thirty minutes at a time.  He also reported weakness and a sensation of giving way after walking one or two miles or after walking for fifteen to thirty minutes.  He could not pivot side to side, he could not perform deep knee bends or kneel, and he used his upper extremities to rise from a seated position.

With regard to his right knee, he reported constant, sharp pain, rated as five to seven out of ten.  His symptoms were aggravated after standing for more than thirty minutes, and walking for fifteen to thirty minutes or one to two miles.  He had increased stiffness after sitting for thirty minutes.

Cold weather caused increased aches and stiffness.  Following a complete physical examination, the examiner diagnosed the Veteran with severe and advanced osteoarthritis in the left knee, and moderately advances arthritis in the right knee, with severe restriction of normal expected range of motion resulting in a limitation of kneeling and deep knee bends, and causing difficulty rising from sitting to standing without the use of his upper extremities.

A March 2006 VA treatment record notes the Veteran's reported persistent disabling pain in his left knee since the 1980s and activity-associated right knee pain for the last five to ten years.  He stated that he was able to walking one to two miles with mild discomfort before being limited by bilateral knee pain.  Other difficulties including problems dressing himself and putting on his socks and shoes.  He also reported pain and discomfort when squatting or rising from a seated position.  After a physical examination, the treatment provider noted progressive disability and pain secondary to the Veteran's bilateral knees.  Conservative treatment was recommended.

In an October 2012 letter, a VA treatment provider noted that the Veteran's bilateral knee disabilities caused significant knee pain, an inability to walk significant distances, and other functional effects that impacted his ability to ambulate, transfer, and perform activities of daily living.  The treatment provider noted that his disabilities were documented in June 2005, but that his history of problems had predated June 2005 by many years.  The treatment provider opined that the Veteran's orthopedic disabilities rendered him permanently unemployable.

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected bilateral knee disabilities rendered him unemployable prior to January 8, 2007, and that entitlement to a TDIU on an extraschedular basis is warranted from February 16, 1994 to January 7, 2007.

Although the Director determined that there was no evidence indicating that the Veteran's service-connected bilateral knee disabilities rendered him unemployable prior to January 8, 2007, the record discussed above does include such evidence.  The Veteran is competent to comment on the functional effects of his bilateral knee disabilities, and the Board finds no reason to question his credibility.  Further, his work history indicates that he has only performed strenuous manual labor as a cable layer, and his education consists of only completing high school.

In view of the foregoing, the Board finds entitlement to a TDIU on an extraschedular basis is warranted from February 16, 1994 to January 7, 2007.  The Board has considered the benefit-of-the-doubt rule in granting this benefit.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU on an extraschedular basis from February 16, 1994 to January 7, 2007, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


